Harris, J.
The proceedings for laying out the road were void from the beginning. One of the twelve freeholders sworn to examine and certify as to the necessity of the road having omitted to sign the certificate, neither the commissioners of highways, nor the county court, nor the referees who laid out the road, acquired any jurisdiction in the case. The assessment of damages was also unauthorized, and the tax levied upon the inhabitants of the town for the payment of those damages was illegal. Those from whom the money has been collected are entitled to have it restored to themand the de» fendant has no legal right to retain it.
*580[Columbia Special Term,
October 9, 1854.
But I cannot see that the plaintiff in its corporate capacity, has any connection with the transaction. It is true that the money was collected from the taxable inhabitants residing within the limits of the town, but the town, as such, had nothing to do with the assessment or collection of the tax. The warrant under which the tax was collected was issued by the board of Supervisors. The money was received from the taxpayers by the collector, and by him paid to the commissioners of highways, who paid it over to the defendant. In respect to the assessment and collection of taxes, a town is but a political division, organized for the convenient exercise of a portion of the political power of the state. It is no more a corporation than a judicial, or a senate or assembly district. (Lorillard v. The Town of Monroe, 1 Kern. 392.)
Though the taxpayers of the town may be entitled to have the money illegally collected from them refunded, the town is not liable. The officers through whose_ agency the -money was collected were not the agents of the town, nor can the town be ■held responsible for their acts. Even if the town should recover the money, it would then be just as far from the reach of those from whom it has been illegally taken as before. There would be no means of compelling it to distribute the amount among those who had paid it to the collector. In any view that can be taken of the case, the plaintiff can only be regarded as a stranger to the cause of action. The defendant is therefore entitled to judgment.
Barns, Justice.]